Citation Nr: 0017144	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97 - 26 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an effective date prior to March 4, 1997, for 
the grant of service connection for temporomandibular joint 
syndrome secondary to a service-connected fracture of the 
left condyle of the mandible. 

Entitlement to an effective date prior to March 4, 1997, for 
the grant of service connection for post-traumatic stress 
disorder.  

Entitlement to service connection for a chronic headache 
disorder, including migraine.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972, but did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1996, October 
1997 and May 1998 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in September 1999, 
and was Remanded to the RO for additional action, to include 
readjudication of claims for service connection for tinnitus 
and for a chronic headache disorder, claimed as migraine.  
While the claim was in remand status, a rating decision of 
April 2000 granted service connection for bilateral defective 
hearing and for tinnitus, leaving only the issue of service 
connection for a chronic headache disorder before the Board.  
The record further shows that a June 1998 letter from the 
veteran's attorney sought assignment of effective dates prior 
to March 4, 1997, for the grant of service connection for 
post-traumatic stress disorder (PTSD) and for 
temporomandibular joint (TMJ) syndrome as secondary to a left 
mandible fracture.  As no action had been taken on those 
latter claims by the RO, they were referred to the RO for 
adjudication and further action, as appropriate.  Thereafter, 
Statements of the Case were issued and Substantive Appeals 
received with respect those issues, and they are now in 
proper appellate status.


FINDINGS OF FACT

1.  Service connection for PTSD was granted by rating 
decision of October 1997, effective March 4, 1997, while 
service connection for TMJ syndrome was granted by rating 
decision of May 1998, effective March 4, 1997, the date of 
receipt of the veteran's original claims for those disorders.  


2.  The veteran appealed, seeking effective dates prior to 
March 4, 1997, for the grants of service connection for PTSD 
and for TMJ syndrome. 

3.  The claims for effective dates prior to March 4, 1997, 
for the grant of service connection for PTSD and for TMJ 
syndrome lack legal merit.

4.  The claim for service connection for a chronic headache 
disorder on a direct or secondary basis is plausible because 
competent medical evidence diagnoses that condition and 
associates it with a service-connected disability.  

5.  Continuity of chronic headache symptomatology since an 
inservice automobile accident has been established by 
competent lay testimony, while inservice jaw fracture, 
contusions and abrasions, and post-concussion syndrome are 
shown by competent medical evidence.  


CONCLUSIONS OF LAW

1.  The claims for effective dates prior to March 4, 1997, 
for the grant of service connection for PTSD and for TMJ 
syndrome are legally insufficient.  38 U.S.C.A. § 5110(a) 
(West 1991);  38 C.F.R. §§ 3.400, 3.400 (b)(2) (1999);  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  The claim for service connection for a chronic headache 
disorder on a direct or secondary basis is well grounded 
because competent medical evidence associates that condition 
with a service-connected disability.  

3.  A chronic headache disorder is proximately due to and the 
result of trauma stemming from inservice jaw fracture, 
contusions and abrasions, and post-concussion syndrome.  
38 U.S.C.A. § 1110, 5107(a) (West 1991);  38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Prior to March 4, 1997, for 
the Grant of Service Connection for PTSD and for 
Temporomandibular Joint Syndrome Secondary to Left Mandible 
Fracture

I.  Evidentiary and Procedural History

The veteran served on active duty from October 1969 to 
February 1972.

The evidence of record shows that the veteran's claims for 
PTSD and for TMJ syndrome secondary to left mandible fracture 
were received at the RO on March 4, 1997.  

Following appropriate VA specialist examinations, a rating 
decision of October 1997 granted service connection for PTSD, 
effective March 4, 1997, the date of receipt of his initial 
claim for that disability.  Another rating decision, dated in 
May 1998, granted service connection for TMJ syndrome, 
effective March 4, 1997, the date of receipt of his initial 
claim for that disability.  

In June 1998, a Notice of Disagreement was received seeking 
effective dates prior to March 4, 1997, for the grant of 
service connection for PTSD and for TMJ syndrome.  A 
Statement of the Case was issued, and the appeal subsequently 
perfected.  

II.  Analysis

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.400 (1999), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, except as otherwise provided.  38 U.S.C.A. 
§ 5110(a) (West 1991);  38 C.F.R. § 3.400 (1999).  The 
effective date of an evaluation and award of VA disability 
compensation benefits based upon a claim of direct service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  The Court further held 
that earlier effective date claims should be denied as 
lacking legal merit or entitlement under the law, rather than 
as not well grounded.  Shields, 8 Vet. App. at 351-52;  
Sabonis, 6 Vet. App. at 430.   

There is no factual dispute as to the date of receipt of the 
veteran's original claims for service connection for PTSD or 
TMJ syndrome, and no contention that he applied for service 
connection for those particular disabilities at any earlier 
date.  The Court has held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Shields, at 351-52 (1995);  
Sabonis, at 430 (1994).  The effective date of an evaluation 
and award of VA disability compensation based upon an 
original claim is controlled by the law and regulations cited 
above.  

Based upon the foregoing, the Board finds and concludes that 
the veteran's appeals for effective dates prior to March 4, 
1997, for the grant of service connection for PTSD and for 
TMJ syndrome lack legal merit; that such claims are legally 
insufficient as a matter of law; and that those claims must 
be denied.  The assignment of an effective date of March 4, 
1997, for the grant of service connection for PTSD and for 
TMJ syndrome is affirmed. 

Entitlement to Service Connection for a Chronic Headache 
Disorder, Claimed as Migraine

The Board finds that the appellant's claim for service 
connection for a chronic headache disorder on a direct or 
secondary basis is plausible and is thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  
The veteran has submitted competent medical evidence showing 
that his diagnosed chronic headache disorder is linked and 
related to his documented inservice jaw fracture, contusions 
and abrasions, and post-concussion syndrome.  Caluza v. 
Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 
604 (Fed. Cir. 1996).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he underwent comprehensive VA 
neurologic and radiographic examinations in connection with 
his claim.  On appellate review, the Board sees no areas in 
which further development might be productive.

I.  Evidentiary and Procedural History

The veteran's service medical records show that he was 
involved in an automobile accident in March 1970; that he was 
treated for a fracture of the left condyle of the mandible; 
and that he was also treated for multiple abrasions and 
contusions, for a bleeding laceration of the skin of the left 
auditory canal, and for post-concussion syndrome.  

Private treatment records (Dr. Ellis) dated in September 
1993, in November 1994, and in June 1995 show that the 
veteran was seen for complaints of headaches.  In November 
1995, he filed a claim for service connection for migraine 
headaches.

A report of VA neurological examination, conducted in 
February 1996, cited the veteran's complaints of a few 
intermittent headaches.  Examination was negative.  The 
diagnosis was headaches, possibly migraine.

A rating decision of May 1996 denied service connection for 
migraine headaches, and the veteran appealed.  The RO issued 
a Supplemental Statement of the Case addressing that issue on 
the basis of whether new and material evidence had been 
submitted to reopen that claim.  The Board remanded that 
issue to the RO to readjudicate the claim for service 
connection for a chronic headache disorder, claimed as 
migraine, on a de novo basis.  That action was satisfactorily 
completed, the veteran's claim was denied, and a Supplemental 
Statement of the Case was issued in January 2000 addressing 
that issue on a de novo basis.

In November 1999, the veteran submitted duplicate copies of 
portions of his service medical records which had been 
previously reviewed.  

An October 1999 letter from D. E. Mazour, MD, stated that he 
had treated the veteran since September 1993; that the 
veteran had experienced post-traumatic headaches since 
sustaining a left mandibular fracture in 1970; that he had 
seen the veteran for complaints of headaches and found them 
to be tolerable but not totally resolved on medications; and 
that it was his opinion that the veteran's headaches were 
precipitated by the trauma of his jaw fracture.  He did not 
diagnose migraine headaches in the veteran.

II.  Analysis

The veteran has contended that he has a chronic headache 
disorder, claimed as migraine, which is secondary to injuries 
sustained in an inservice automobile accident, and that he 
has suffered recurring headaches since that accident.  The 
service medical records show that he was involved in an 
automobile accident in March 1970; that he was treated for a 
fracture of the left condyle of the mandible; and that he was 
also treated for multiple abrasions and contusions, for a 
bleeding laceration of the skin of the left auditory canal, 
and for post-concussion syndrome.  The Court has held that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).

The record further shows that the veteran has a demonstrated 
and diagnosed intermittent headache disorder, recurrent in 
nature, for which he takes medication for relief.  It was 
indicated on VA examination in February 1996 that such 
headaches were few and intermittent, and the letter from Dr. 
stated that such were tolerable but not totally resolved on 
medications.  In addition, Dr. Mazour specifically attributed 
the veteran's chronic headache disorder to the trauma he 
sustained to his left mandible while on active duty, but did 
not diagnose migraine in the veteran.  The evidence in this 
case therefore favors the veteran, and the claim for service 
connection for a chronic headache disorder as secondary to 
service-connected fracture to the left mandible is granted.  


ORDER

The claims for effective dates prior to March 4, 1997, for 
the grant of service connection for PTSD and for TMJ syndrome 
are denied.

Service connection for a chronic headache disorder as 
secondary to service-connected residuals of a left mandible 
fracture is granted. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

